DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                 INLET MARINA OF PALM BEACH, LTD.,
                             Appellant,

                                      v.

                    SEA DIVERSIFIED, INC.,
           ANDERSON-MOORE CONSTRUCTION CORP., and
                 ARDAMAN & ASSOCIATES, INC.,
                          Appellees.

                               No. 4D17-1406

                             [January 31, 2018]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach  County;    David    E.    French,    Judge;   L.T.    Case    No.
2013CA012363XXXXMB.

  Raymond M. Masciarella II, North Palm Beach, and Tyson J. Waters,
Jupiter, for appellant.

   Richard G. Rumrell and Lindsey C. Brock III of Rumrell, McLeod &
Brock III, Jacksonville, for appellee Sea Diversified.

GERBER, C.J.

    The plaintiff marina sued the defendant engineer in alternative causes
of action arising from the engineer’s design of a concrete runway slab upon
which forklifts transport boats from a boat barn to the water launch area.
The slab developed cracks, spalling, and other deterioration over a period
of time. The engineer filed a motion for summary judgment, arguing that
the four-year statute of limitations barred the plaintiff’s causes of action.
The circuit court entered a final order granting the engineer’s motion.

    The marina appeals, arguing, among other things, that a genuine issue
of material fact existed as to when it discovered or should have discovered
the latent design defect in the runway slab with the exercise of due
diligence, which should have precluded the court’s application of the
statute of limitations as a matter of law. See § 95.11(3)(c), Fla. Stat. (2013)
(“Actions . . . shall be commenced . . . [w]ithin four years [for] [a]n action
founded on the design, planning, or construction of an improvement to
real property, with the time running from . . . the date of completion or
termination of the contract between the professional engineer . . . except
that, when the action involves a latent defect, the time runs from the time
the defect is discovered or should have been discovered with the exercise of
due diligence.”) (emphasis added).

   Based on our review of the record, we agree with the marina on this
argument only and reverse. See Performing Arts Ctr. Auth. v. Clark Constr.
Grp., Inc., 789 So. 2d 392, 394 (Fla. 4th DCA 2001) (“[W]here there is an
obvious manifestation of a defect, notice will be inferred at the time of
manifestation regardless of whether the plaintiff has knowledge of the
exact nature of the defect. However, . . . where the manifestation is not
obvious but could be due to causes other than an actionable defect, notice
as a matter of law may not be inferred.”) (emphasis added; citation
omitted). As in Performing Arts, whether the facts and circumstances were
sufficient to put the marina on notice that a cause of action existed before
the four-year limitations period expired should be a question for the jury.

   We conclude without further discussion that the other arguments
which the marina raises in support of reversal (including its procedural,
equitable tolling, and equitable estoppel arguments) lack merit.

   Reversed and remanded.

LEVINE, J., and SINGHAL, RAAG, Associate Judge, concur.

                           *         *         *

   Not final until disposition of timely filed motion for rehearing.




                                     2